EXAMINER’S AMENDMENT

Reply Under 37 CFR 1.111

The submission of the reply filed on 7/29/2022 to the non-final Office action of 5/18/2022 is acknowledged. Claims 1-6, 14-19, and 21-29 are currently pending.

Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended as follows: 
In the Claims:

The limitations --electrically conductive-- should be inserted between “the” and “body” on all instances where the limitation “the body” is recited (i.e., in Claim 1, lines 7, 8, and 14-16 and in Claim 21, lines 7, 8, 13-15, and 17) 1.

Reasons for Allowance

Claims 1-6, 14-19, and 21-29 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure, functionality and method of operating of the apparatus as recited in the amended independent claims 1, 14, and 21.
Neither Chen nor Fleming anticipate the features of independent claim 14 as amended. 
Fleming discloses a rectangular shuttle suspended over a substrate by two pairs or four pair of arms situated on all sides of the shuttle. See, e.g., Fleming, Abstract, FIGS. 1-7, col. 4, 11. 47-64. However, Fleming relies on arms attached to the center of at least two sides of the shuttle. Consequently, Fleming does not disclose a beam that is held in two different places by a first arm and a second arm, each secured to edges of a housing, the first arm being attached to an upper surface of a first distal end of the beam, and the second arm being longitudinally offset from the first arm and attached to a lower surface of the first distal end where a second distal end of the beam is free. Therefore, Fleming does not anticipate the features of claim 14 as amended. 
Furthermore, Chen discloses a thermal spring fuse for a circuit board that becomes detached when the temperature reaches a threshold sufficient to melt a solder joint. See, e.g., Chen, Title, Abstract, FIGS. 5-7, col. 2, 1. 64 to col. 3, 1. 2. Notably, the spring fuse of Chen does not function using thermal deformation. Rather, the spring arm is under tension and snaps back into shape when the solder melts. See, e.g., Chen, FIG. 7, col. 2, 1. 64 to col. 3, 1. 2. Therefore, Chen also does not anticipate the features of claim 14 as amended. 
Accordingly, the section 102 rejections of independent claim 14 has been withdrawn. 
Furthermore, the remaining cited art does not cure these deficiencies. Therefore, the cited art, taken alone or in combination, does not teach or suggest the features of amended claim 14. In view of the above, independent claim 14 and all claims dependent therefrom are allowable over the cited art.
	Similar reasoning is applicable to the remaining independent claims 1 and 21.
Furthermore, the Office agrees with the Applicant’s reasoning pertained to the allowability of the amended claims as presented on pp. 7-12 of the aforementioned reply of 7/29/2022

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Drawings

Drawings of 6/24/2019 have been accepted by the Office.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. 
The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
    

    
        1 The claims have been amended to improve uniformity of the recited limitations without affecting the scopes of the claims.